Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 02/09/2021 have been entered. Claims 3 and 14 are cancelled.
Claims 1-2, 4-13 and 15-17 are patentable.
Response to Amendments and Arguments
The NPL indicated as not considered by the examiner in the IDS mailed on 11/09/2020 have been considered based on applicant’s arguments the authors for said NPL are unknown. See attached competed IDS. 
Rejections of claims 16 and 17 under 35 U.S.C. 101, as being directed to non-statutory subject matter, are withdrawn based on applicant’s amendments made in the claims.
Applicant's amendments and arguments filed 02/09/2021 have been fully considered. The amendments incorporated the indicated allowed subject matter in all the independent claims. The amendments are therefore sufficient to overcome the applied prior art of the record.
                               EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Arnell (Reg. No. 71,409) on 02/22/2021.
The application has been amended as follows: 

Clam 1. (Currently Amended): A network entity configured to control a handover of a user equipment from a serving base station to a candidate target base station of a mobile communication network, the serving base station configured to provide at least a first slice of a first slice type, and the candidate target base station configured to provide at least a second slice of a second slice type, the user equipment being registered to the first slice of the serving base station, the network entity comprising: 
a processor configured to control, in response to a handover trigger, the handover of the user equipment on the basis of a requested slice type and the second slice type provided by the candidate target base station,
wherein the requested slice type is associated with a requested service grade, 
wherein the second slice type is associated with a second service grade, and
wherein the processor is further configured to: 
compare, in a case where the requested slice type is not equal to the second slice type, the requested service grade with the second service grade, and 
select the candidate target base station as a target base station and the second slice type as the target slice type, in a case where the requested service grade is smaller than the second service grade.


controlling, in response to a handover trigger, the handover of the user equipment on the basis of a requested slice type and the second slice type provided by the candidate target base station, 
wherein the requested slice type is associated with a requested service grade,
wherein the second slice type is associated with a second service grade, and
wherein the method further comprises: 
comparing, in a case where the requested slice type is not equal to the second slice type, the requested service grade with the second service grade, and
selecting the candidate target base station as a target base station and the second slice type as the target slice type, in a case where the requested service grade is smaller than the second service grade.

Allowable Subject Matter
Claims 1-2, 4-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of the record is briefly described as follows:
XU, et al. (US 2019/0158360 A1) discloses a mobility procedure, wherein a target RAN node transmits a path change request message including slice-related information . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAGDI ELHAG/Primary Examiner, Art Unit 2641